UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6889


ANTHONY JO-ALLEN MCCOY,

                Plaintiff – Appellant,

          v.

STOKES, Correctional Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00868-JRS)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Jo-Allen McCoy, Appellant Pro Se.    Lara Kate Jacobs,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony   Jo-Allen   McCoy     appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      McCoy v. Stokes, No. 3:10-cv-00868-JRS (E.D. Va. June

29, 2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in   the    materials

before   the   court   and    argument     would   not     aid   the   decisional

process.



                                                                         AFFIRMED




                                       2